MEMORANDUM **
Raquel Vargas-Ramirez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for cancellation of removal. We dismiss the petition for review.
Vargas-Ramirez contends that the IJ violated her due process rights by undertaking an incomplete assessment of hardship after determining that she had not established good moral character.1 We lack jurisdiction to review this contention because Vargas-Ramirez failed to raise it before the BIA and thereby failed to exhaust her administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
Vargas-Ramirez’s contention that the IJ deprived her of due process by requiring her to demonstrate “unconscionable” hardship is not supported by the record and does not state a colorable due process claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). Moreover, Vargas-Ramirez failed to demonstrate that she was prejudiced by the alleged application of an incorrect standard. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (requiring prejudice to prevail on a due process challenge).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. The BIA’s order did not rely on the IJ’s moral character determination.